Citation Nr: 0012481	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-01 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


REMAND

The veteran served on active duty from November 1965 to 
November 1967.

The veteran testified at a hearing before the undersigned 
member of the Board of Veterans' Appeals (Board) in February 
2000.  Inasmuch as he testified that his hearing loss had 
increased in severity since the last examination for 
disability evaluation purposes, he was accorded a Department 
of Veterans Affairs (VA) audiometric examination for 
compensation purposes in early March 2000.  The Regional 
Office (RO) placed a copy of the report of that examination 
in the claims folder and transferred the claims folder to the 
Board.  VA regulations provide that a supplemental statement 
of the case must be furnished to the appellant and his 
representative when additional pertinent evidence is 
received.  38 C.F.R. § 19.31.  Pursuant to the provisions of 
38 C.F.R. § 20.1304(c), such evidence must be referred to the 
RO for review and the preparation of a Supplemental Statement 
of the Case unless such procedural right has been waived by 
the appellant or his representative, or unless the Board 
determines that the benefit to which the evidence relates may 
be allowed on appeal without such referral.  Here, while the 
appellant signed a waiver of RO consideration of additional 
evidence and records submitted to the member of the Board at 
the February 2000 hearing, the appellant has not waived his 
right to have the evidence added to the record subsequent to 
the hearing initially considered by the RO.  Consequently, 
the veteran's case must be returned to the RO for 
consideration of the evidence in question.  The case is, 
therefore, REMANDED to the RO for the following action:

The RO should readjudicate the issue of 
entitlement to an increased rating for 
bilateral defective hearing, taking into 
consideration the transcript of the 
February 2000 hearing, the VA audiometric 
examination of March 2000, the 
"revised" schedular criteria for the 
evaluation of service-connected defective 
hearing which became effective June 10, 
1999, and the provisions of 38 C.F.R. 
§ 3.321(b)(1).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should then be afforded.  Thereafter, the case 
should be returned to the Board for appellate review, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required by the veteran unless he is so notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

